EXHIBIT A
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - X
                                                               :
 UNITED STATES OF AMERICA                                      :
                                                               :
                            Plaintiff,                         :
                                                               :
                     -v.-
                                                               :
 ALL MONIES, FUNDS AND ASSETS                                  :
 CONTAINED IN MERRILL LYNCH                                    :   JUDGMENT OF FORFEITURE
 ACCOUNT XXXX7N02, HELD IN THE NAME :
 OF “AURELIA INFRASTRUCTURE, INC.,”                            :   21 Civ. 3918 (PGG)
 AND ALL FUNDS TRACEABLE THERETO,                              :
 INCLUDING ACCRUED INTEREST,
                                                               :
                            Defendant-in-rem.                  :
                                                               :
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -   X

                  WHEREAS, on or about May 3, 2021, the United States commenced an in-rem

forfeiture action seeking the forfeiture of the above-captioned Defendant-in-rem by the filing of a

Verified Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged

that the Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(A) and Title 21, United States Code, Section 881;

                  WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

days, beginning on May 5, 2021 through June 3, 2021, and proof of such publication was filed

with the Clerk of this Court on July 6, 2021 (D.E. 11);

                  WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notices of

forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate
the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

day of publication of the Notice on the official government internet site;

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired; and

               WHEREAS, the United States, Aurelia Infrastructure, Inc. (“Aurelia”) and the

Ultimate Beneficial Owners (the “UBOs”) of the Defendant-in-rem entered into a Stipulation and

Order of Settlement (the “Order of Settlement”), entered by this Court on May 10, 2021 (D.E. 6),

wherein Aurelia and the UBOs agreed to the forfeiture of $7,000,000 in United States currency to

the United States in settlement of this forfeiture action (the “Settlement Funds”); and

               WHEREAS, the Order of Settlement authorized the United States Marshals Service

to seize the Settlement Funds and hold them in its secure custody and control pending entry of a

Judgment of Forfeiture;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Settlement Funds shall be, and the same hereby are forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Settlement Funds according to law.

               3.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.
Dated: New York, New York
       July___, 2021

                            SO ORDERED:



                            THE HONORABLE PAUL G. GARDEPHE
                            UNITED STATES DISTRICT JUDGE
